Exhibit 10.1
CONVERTIBLE NOTE

      $32,846,619.02     New York, New York   August 27, 2009

     FOR VALUE RECEIVED, the undersigned, LIGHTING SCIENCE GROUP CORPORATION, a
Delaware corporation (“Borrower”), promises to pay to the order of PEGASUS
PARTNERS IV, L.P., a Delaware limited partnership (“Lender”), the sum of THIRTY
TWO MILLION EIGHT HUNDRED FORTY SIX THOUSAND SIX HUNDRED NINETEEN DOLLARS AND
TWO CENTS ($32,846,619.02) or so much thereof as may be outstanding hereunder,
together with interest.
     1. Interest Rate. Interest shall accrue on the unpaid principal balance of
this Note from the date hereof at 14% per annum.
     2. Default Rate. All past due principal of and accrued interest on this
Note shall bear interest from maturity (stated, by acceleration, or otherwise)
until paid at the rate of 18% per annum.
     3. Proceeds; Cancellation of Prior Note. The proceeds of this Note shall be
deemed to satisfy in full the obligations of Borrower under that certain
Convertible Note (the “Prior Note”) dated May 15, 2009, by and between Borrower
and Lender. Promptly following the execution of this Note, Lender shall return
the Prior Note to Borrower marked “paid in full.”
     4. Repayments. The principal and interest of this Note shall be due and
payable on the Maturity Date. As used herein, “Maturity Date” shall mean the
earlier of (a) July 31, 2010 or (b) the Closing Date (as hereinafter defined).
     5. Events of Default and Remedies. The entire unpaid principal balance of
and all accrued interest on this Note shall immediately become due and payable,
without notice or demand which are hereby waived, upon the occurrence of any one
or more of the following events of default (individually or collectively, herein
called a “Default”):
     (a) The failure or refusal of Borrower to pay all or any part of the
principal of or accrued interest on this Note as and when same becomes due and
payable in accordance with the terms hereof; or
     (b) Borrower shall: (i) become insolvent within the meaning of the
Bankruptcy Code of the United States, as amended, (ii) admit in writing its
inability to pay or otherwise fail to pay its or his or her debts generally as
they become due, (iii) voluntarily seek consent to, or acquiesce in the benefit
or benefits of any Debtor Relief Law, or (iv) be made the subject of any
proceeding provided for by any Debtor Relief Law that could suspend or otherwise
affect any of the rights of the holder hereof. As used herein, “Debtor Relief
Laws” means the Bankruptcy Code of the United States, as amended and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws from time
to time in effect affecting the rights of creditors generally; or
     (c) The nonpayment when due of any material indebtedness owed by Borrower,
or the occurrence of any event under any document or instrument evidencing,
securing, or executed in connection with any such indebtedness which could give
the holder thereof the right to declare such indebtedness or any part thereof
due prior to its scheduled maturity; or





--------------------------------------------------------------------------------



 



     (d) The discovery by the holder hereof that any statement, representation,
or warranty made by Borrower in any writing, document, or instrument ever
delivered to the holder hereof in connection herewith was at the time made
false, misleading, or erroneous in any material respect.
     Upon the occurrence of a Default, the holder of this Note may: (a) offset
against this Note any sum or sums owed by the holder hereof to Borrower and
(b) proceed to protect and enforce its rights either by suit in equity and/or by
action at law, or by other appropriate proceedings, whether for the specific
performance of any covenant or agreement contained in this Note or any document
or instrument executed and delivered by Borrower in connection with this Note or
in aid of the exercise of any power or right granted by this Note or any
document or instrument executed and delivered by Borrower in connection with
this Note or to enforce any other legal or equitable right of the holder of this
Note.
     6. Cumulative Rights. No delay on the part of the holder of this Note in
the exercise of any power or right under this Note, or under any document or
instrument executed in connection herewith, shall operate as a waiver thereof,
nor shall a single or partial exercise of any other power or right. Enforcement
by the holder of this Note of any security for the payment hereof shall not
constitute an election by it of remedies so as to preclude the exercise of any
other remedy available to it.
     7. Waiver. Borrower, and each surety, endorser, guarantor, and other party
ever liable for the payment of any sum of money payable on this Note jointly and
severally waive demand, presentment, protest, notice of nonpayment, notice of
intention to accelerate, notice of acceleration, notice of protest, and any and
all lack of diligence or delay in collection or the filing of suit hereon which
may occur, and agree that their liability on this Note shall not be affected by
any renewal or extension in the time of payment hereof, by any indulgences, or
by any release or change in any security for the payment of this Note, and
hereby consent to any and all renewals, extensions, indulgences, releases, or
changes, regardless of the number of such renewals, extensions, indulgences,
releases, or changes.
     8. Attorneys’ Fees and Costs. In the event that a Default shall occur, and
in the event that thereafter this Note is placed in the hands of an attorney for
collection, or in the event this Note is collected in whole or in part through
legal proceedings of any nature, then and in any such case Borrower promises to
pay all costs of collection, including, but not limited to, reasonable
attorneys’ fees incurred by the holder hereof on account of such collection,
whether or not suit is filed.
     9. Notices. Any notice or demand given hereunder by the holder shall be
deemed to have been given and received (a) when actually received by Borrower,
if delivered in person or by courier or messenger, or (b) two (2) Business Days
(as hereinafter defined) after a letter containing such notice, certified or
registered, with postage prepaid, addressed to Borrower, is deposited in the
United States Mail. The address of Borrower is 1227 South Patrick Drive,
Building 2A, Satellite Beach, Florida 32937 or such other address as Borrower
shall advise the holder hereof by certified or registered letter.
     10. Governing Law. The laws of New York shall govern the construction,
validity, enforcement and interpretation of this Note, except to the extent
federal laws otherwise govern the validity, construction, enforcement and
interpretation hereof.
     11. Headings. The headings of the sections of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

2



--------------------------------------------------------------------------------



 



     12. Successors and Assigns. All of the covenants, stipulations, promises
and agreements contained in this Note by or on behalf of Borrower shall bind its
successors and assigns, whether so expressed or not; provided, that Borrower may
not, without the prior written consent of the holder hereof, assign any rights,
duties, or obligations under this Note.
     13. Maximum Interest Rate. Regardless of any provision contained herein, or
in any other document executed in connection herewith, the holder hereof shall
never be entitled to receive, collect or apply, as interest hereon, any amount
in excess of the maximum rate of interest permitted to be charged from time to
time by applicable law, and in the event the holder hereof ever receives,
collects or applies, as interest, any such excess, such amount which would be
excessive interest shall be deemed a partial prepayment of the principal hereof
and treated hereunder as such; and, if the principal hereof is paid in full, any
remaining excess shall forthwith be paid to Borrower. In determining whether or
not the interest paid or payable, under any specified contingency, exceeds the
highest lawful rate, Borrower and the holder hereof shall, to the maximum extent
permitted under applicable law, (a) characterize any nonprincipal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) spread the total amount of interest
throughout the entire contemplated term hereof; provided, that if the
indebtedness evidenced hereby is paid and performed in full prior to the end of
the full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the maximum lawful rate, the holder hereof
shall refund to Borrower the amount of such excess or credit the amount of such
excess against the principal hereof, and in such event, the holder hereof shall
not be subject to any penalties provided by any laws for contracting for,
charging, or receiving interest in excess of the maximum lawful rate.
     14. Business Day; Payments. As used herein, (a) “Business Day” means any
day other than Saturday, Sunday or other day on which the Federal Reserve Bank
of New York is closed and (b) “Nonbusiness Day” means every day that is not a
Business Day. The principal of, or accrued interest on, this Note shall be due
and payable in lawful money of the United States of America, in New York, New
York at the office of Lender, 505 Park Avenue, 21st Floor, New York, New York
10022, in funds which are or will be available for immediate use by Lender at
such office at or before 12:00 p.m., Eastern time (daylight or standard, as
applicable) on the day payment hereof is due. In any case where a payment of
principal or interest hereon is due on a Nonbusiness Day, Borrower shall be
entitled to delay such payment until the next succeeding Business Day, but
interest shall continue to accrue until the payment is, in fact, made.
     15. Offering. Borrower will use its commercially reasonable efforts to
conduct a rights offering (the “Offering”) as soon as is reasonably practical,
which Offering shall consist of the offering of at least 13,000,000 Units (as
hereinafter defined, which number of Units excludes the number of Units that may
be acquired pursuant to this Note) at a price of $1.006 per Unit. Each unit (a
“Unit”) will consist of one share (a “Series D Preferred Share”) of Borrower’s
newly designated Series D Non-Convertible Preferred Stock, which shares shall
have the designations, powers, preferences and rights set forth in the form of
Certificate of Designation attached hereto as Exhibit A (the “Series D
Certificate of Designation”), and that portion of a Warrant representing the
right to purchase one share of Borrower’s common stock for $6.00 per share,
which Warrant shall be substantially in the form of Exhibit B attached hereto
(the “Warrant”). Borrower will use its commercially reasonable efforts to cause
the Series D Certificate of Designation to be filed with the Delaware Secretary
of State in substantially the form attached hereto as Exhibit A as soon as is
reasonably practical.
     16. Automatic Conversion; Purchase Option.
     (a) If the registration statement for the Offering is declared effective by
the Securities and Exchange Commission prior to the Maturity Date, then on the
Closing Date (as

3



--------------------------------------------------------------------------------



 



hereinafter defined), Lender shall be deemed to have converted all of the then
outstanding principal balance and accrued and unpaid interest of this Note (the
“Convertible Debt”), into a number of Units equal to one Unit for each $1.006 of
Convertible Debt (the “Automatic Conversion”).
     (b) The Automatic Conversion shall be deemed to occur on the date the
Offering is consummated (the “Closing Date”) and shall constitute a binding
agreement between Lender and Borrower, in which Lender shall be deemed, without
further action on its part, to subscribe for the number of Units it is entitled
to receive upon such conversion (which number of Units shall be reduced by the
number of Units, if any, Lender receives in accordance with paragraph 17
hereof), and in payment and satisfaction of such subscription, to release
Borrower from all liability hereon in respect of the repayment of principal
and/or accrued and unpaid interest hereof being converted. If Lender’s
acquisition of Units pursuant to this Note would result in Lender receiving more
than its pro rata allocation of Units (such allocation to be determined in
conjunction with the Offering), then Borrower hereby agrees to increase the size
of the Offering to accommodate such additional Units if necessary such that
other securityholders participating in the Offering are able to purchase their
pro-rata allocation of Units.
     (c) Borrower and Lender hereby agree that Lender will have the right to
acquire any Units not otherwise subscribed for pursuant to the terms of the
Offering (the “Purchase Option”). In addition, Borrower understands and agrees
that Lender shall cause LED Holdings, LLC to distribute its rights pursuant to
the Offering to its members, including Lender.
     (d) Borrower shall not be required to issue fractions of Units upon
conversion of this Note (or portion thereof) or acquisitions of any additional
Units by Lender pursuant to the Purchase Option. If any fractional interest in a
Unit would be delivered upon the conversion of this Note and acquisition of
additional Units by Lender pursuant to the Purchase Option, Borrower shall
purchase such fractional interest for an amount in cash equal to $1.006
multiplied by the amount of such fractional interest.
     (e) As soon as practicable after the Closing Date, and in any event, within
five (5) Business Days thereafter, Borrower shall issue and deliver to the
Lender: (i) a certificate or certificates for the number of Series D Preferred
Shares and a Warrant or Warrants issuable upon the conversion of this Note in
accordance with the provisions hereof, and (ii) a check or cash in respect of
any fraction of a Unit.
     17. Optional Conversion. Paragraph 16 notwithstanding, at any time after
the Series D Certificate of Designation is filed and becomes effective, Lender
may, at its option, convert all or a portion of the Convertible Debt into a
number of Units equal to one Unit for each $1.006 of Convertible Debt (with such
conversion first being applied to the portion of Convertible Debt consisting of
accrued interest and then being applied to the portion of Convertible Debt
consisting of principal) (the “Optional Conversion”). Borrower shall not be
required to issue fractions of Units pursuant to the Optional Conversion. If any
fractional interest in a Unit would be delivered pursuant to the Optional
Conversion, Borrower shall purchase such fractional interest for an amount in
cash equal to $1.006 multiplied by the amount of such fractional interest. In
the event that Lender exercises its option pursuant to the Optional Conversion
prior to the record date of the Offering, Lender shall not receive any rights in
the Offering with respect to the securities of Borrower underlying the Units
issued to Lender pursuant to such conversion. Conversion pursuant to this
paragraph 17 shall release Borrower from liability to the extent of the
repayment of principal and/or accrued and unpaid interest being converted upon
payment in satisfaction of the subscription for the number of Units Lender is
entitled to receive pursuant to such conversion.

4



--------------------------------------------------------------------------------



 



     18. Borrowings from Bank of Montreal. After the date hereof and so long as
any amount remains outstanding under this Note, Borrower shall obtain the prior
written consent of Lender (which consent may be withheld in Lender’s sole
discretion for any reason or no reason) prior to borrowing more than $5,000,000
in the aggregate pursuant to the Revolver. By way of example only, if Borrower
has previously borrowed $4,500,000 pursuant to the Revolver, and seeks to borrow
another $600,000, Borrower will need the prior written consent of Lender because
it will be seeking to borrow an aggregate amount that is greater than
$5,000,000.
     19. Legends. Each Series D Preferred Share issuable upon conversion of this
Note shall bear the legend set forth below:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES
LAWS UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF, AND
MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, THE CERTIFICATE OF DESIGNATION OF
SERIES D NON-CONVERTIBLE PREFERRED STOCK. COPIES OF SUCH CERTIFICATE OF
DESIGNATION OF SERIES D NON-CONVERTIBLE PREFERRED STOCK MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE COMPANY.
     20. Consent to Jurisdiction. BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY
ARISING OUT OF, FROM OR RELATED TO THIS NOTE WILL BE LITIGATED IN COURTS HAVING
SITUS WITHIN NEW YORK, NEW YORK. BORROWER HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY COURT LOCATED WITHIN NEW YORK, NEW YORK, WAIVES PERSONAL
SERVICE OF PROCESS UPON BORROWER AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY CERTIFIED MAIL DIRECTED TO BORROWER AT THE ADDRESS STATED IN
PARAGRAPH 9 HEREOF AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT.
     21. Waiver of Jury Trial. BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS NOTE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS NOTE, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. BORROWER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST LENDER ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR
PUNITIVE DAMAGES.

5



--------------------------------------------------------------------------------



 



     22. ENTIRETIES. THIS NOTE, TOGETHER WITH THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
[Remainder of page intentionally left blank. Signature page to follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Note as of the day
and year first above written.

            LIGHTING SCIENCE GROUP CORPORATION
      By:   /s/ Kathryn L. Reynolds         Name:   Kathryn L. Reynolds       
Title:   Chief Financial Officer     

ACCEPTED AND AGREED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN

          PEGASUS PARTNERS IV, L.P.
      By:   PEGASUS INVESTORS IV, LP,         its general partner           
By:   PEGASUS INVESTORS IV GP, L.L.C.,         its general partner     

                By:   /s/ Steven Wacaster         Name:   Steven Wacaster       
Title:   Vice President       

Signature Page to Lighting Science Group Convertible Note

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERIES D NON-CONVERTIBLE PREFERRED STOCK
(see attached)
Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
WARRANT
(see attached)
Exhibit B

 